We think the judgment of conviction should be reversed on the ground that justice will be promoted by granting a new trial.
The identification of the defendant by witnesses who *Page 409 
had seen the struggle from a distance in the hallway of an apartment house is at least doubtful enough to make it improper to execute the death penalty without every reasonable safeguard for the avoidance of mistake.
We think the case is conspicuously one where a view of the premises should be ordered to enable the jury to determine whether an identification in such conditions is one that ought to be accepted.
The judgment of conviction should be reversed and a new trial granted.
CARDOZO, Ch. J., LEHMAN, KELLOGG and O'BRIEN, JJ., concur; POUND, CRANE and HUBBS, JJ., dissent.
Judgment reversed, etc.